Gill, J.
Defendant was indicted for abandoning and failing, neglecting and refusing to support his wife and infant child. On a trial before jury he was convicted, and his punishment fixed at six months’ imprisonment in the county jail and afine of $500, as provided for in section 8501, Revised Statutes, 1889. The defendant appealed.
A review of this record forces us to conclude that defendant did not have that fair and impartial trial to which he is entitled under the law. In the course of the trial, and in the presence of the jury, the state was, over defendant’s objections, allowed repeatedly to advise the jury that defendant had on a prior occasion been indicted for seduction under promise of marriage, etc. Such matter had nothing to do with the offense here charged, was foreign to the issues made, and its introduction only tended to prejudice the jury.' Wharton’s Crim. PI. & Pr., sec. 560; 1 Thompson on Trials, secs. 263, etc.; State v. Wonderly, 17 Mo. App. 597.
Judgment reversed, and cause remanded.
All concur.